
	

113 HR 5402 IH: Standard Merger and Acquisition Reviews Through Equal Rules Act of 2014
U.S. House of Representatives
2014-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5402
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2014
			Mr. Farenthold introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Clayton Act and the Federal Trade Commission Act to provide that the Federal Trade
			 Commission shall exercise authority with respect to mergers only under the
			 Clayton Act and only in the same procedural manner as the Attorney General
			 exercises such authority.
	
	
		1.Short titleThis Act may be cited as the Standard Merger and Acquisition Reviews Through Equal Rules Act of 2014.
		2.Amendments to the Clayton ActThe Clayton Act (15 U.S.C. 12 et seq.) is amended—
			(1)in section 4F—
				(A)in the heading by inserting or the Federal Trade Commission after United States,
				(B)in subsection (a)—
					(i)by inserting (or the Federal Trade Commission with respect to a violation of section 7) after United States, and
					(ii)by inserting (or it) after he each place it appears, and
					(C)in subsection (b) by inserting (or the Federal Trade Commission with respect to a violation of section 7) after United States,
				(2)in section 5—
				(A)in subsection (a) by inserting (including a proceeding brought by the Federal Trade Commission with respect to a violation of
			 section 7) after United States,
				(B)in subsection (b) by inserting (including the Federal Trade Commission with respect to a violation of section 7) after United States each place it appears,
				(C)in subsection (c) by inserting (including the Federal Trade Commission with respect to a violation of section 7) after United States each place it appears,
				(D)in subsection (d) by inserting (including the Federal Trade Commission with respect to a violation of section 7) after United States each place it appears,
				(E)in subsection (e)(1) by inserting (including the Federal Trade Commission with respect to a violation of section 7) after United States,
				(F)in subsection (f)(4) by inserting (including the Federal Trade Commission with respect to a violation of section 7) after United States,
				(G)in subsection (g)—
					(i)by inserting (including the Federal Trade Commission with respect to a violation of section 7) after United States,
					(ii)by inserting (or the Federal Trade Commission) after General, and
					(iii)by inserting (or any officer or employee of the Federal Trade Commission) after Justice, and
					(H)in subsection (i) by inserting (including the Federal Trade Commission with respect to a violation of section 7) after United States,
				(3)in section 11(a) by inserting (excluding enforcing compliance with section 7) after commerce,
			(4)in section 13 by inserting (including the Federal Trade Commission with respect to a violation of section 7) after United States the 1st place it appears, and
			(5)in section 15 by inserting and the duty of the Federal Trade Commission with respect to a violation of section 7, after General,.
			3.Amendments to the Federal Trade Commission ActThe Federal Trade Commission Act (15 U.S.C. 41) is amended—
			(1)in section 5(b)—
				(A)by inserting (excluding the consummation of a proposed merger, acquisition, joint venture, or similar
			 transaction subject to section 7 of the Clayton Act) after unfair method of competition, and
				(B)by inserting (excluding the consummation of a proposed merger, acquisition, joint venture, or similar
			 transaction subject to section 7 of the Clayton Act) after method of competition the 2d and 3d places it appears,
				(2)in section 9 by inserting after the 4th undesignated paragraph the following:
				Upon the application of the commission with respect to any activity related to the consummation of
			 a proposed merger, acquisition, joint venture, or similar transaction
			 subject to section 7 of the Clayton Act that may result in any unfair
			 method of competition, the district courts of the United States shall have
			 jurisdiction to issue writs of mandamus commanding any person or
			 corporation to comply with the provisions of this Act or any order of the
			 commission made in pursuance thereof. , and
			(3)in section 13(b)(1) by inserting (excluding section 7 of the Clayton Act and section 5(a)(1) with respect to the consummation of a
			 proposed merger, acquisition, joint venture, or similar transaction
			 subject to section 7 of the Clayton Act) after Commission.
			4.Effective date; application of amendments
			(a)Effective dateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take
			 effect on the date of the enactment of this Act.
			(b)Application of amendmentsThe amendments made by this Act shall not apply to any of the following that occurs before the date
			 of enactment of this Act:
				(1)A violation of section 7 of the Clayton Act (15 U.S.C. 18).
				(2)A transaction with respect to which there is compliance with section 7A of the Clayton Act (15
			 U.S.C. 18a).
				(3)A merger, acquisition, joint venture, or similar transaction that is consummated.
				
